                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


    ROBERT MORRIS,                                   )
                                                     )
                          Plaintiff,                 )
                                                     )
    vs.                                              )   Case No. 17-CV-857-NJR-DGW
                                                     )
    DANIEL LEE, DONALD LINDENBERG,                   )
    and CLETUS MCGHEE,                               )
                                                     )
                          Defendants.                )

                              MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

          This matter is before the Court on the Report and Recommendation of United States

Magistrate Judge Donald G. Wilkerson (Doc. 39), which recommends that this Court deny

the Motion for Summary Judgment (Doc. 24) filed by Defendants Daniel Lee, Donald

Lindenberg, and Cletus McGhee.1 The Report and Recommendation was entered on July 18,

2018. No objections have been filed.

          Plaintiff Robert Morris (“Morris”), an inmate in the custody of the Illinois Department

of Corrections, filed this case on August 14, 2017, asserting that his constitutional rights were

violated by various defendants. Some of his claims were severed into a new case, but Morris

was allowed to proceed on the following claims in this case:

          Count 4:      Eighth Amendment deliberate indifference claim against Lee
                        and McGhee for their response when they found Morris hanging
                        from his neck in an apparent suicide attempt.

          Count 5:      Eighth Amendment excessive force claim against Lee and
                        McGhee for spraying Morris with pepper spray when he was
1
  The Clerk’s Office is DIRECTED to update the docket sheet to reflect the true and accurate names of the
following defendants: “Ofc. Lee” should be “Daniel Lee,” “Sgt. McGhee” should be “Cletus McGhee,” and
“Sgt. Lindenberg” should be “Donald Lindenberg.”



                                             Page 1 of 4
                      hanging from his neck in an apparent suicide attempt and for
                      inserting an object into Morris’s rectum, when he was
                      handcuffed on the floor of his cell following the attempted
                      suicide.

       Count 6:       Eighth Amendment excessive force claim against Lindenberg for
                      directing other officers to assault Morris and/or participating in
                      assaulting Morris on April 17, 2017.

       Count 7:       First Amendment retaliation claim against Lindenberg for
                      directing other officers to assault Morris and/or participating in
                      assaulting Morris on April 17, 2017, as retaliation for Morris’s
                      PREA grievance.

       According to the Complaint, when McGhee and Lee found Morris in his cell

attempting to commit suicide, they sprayed him in the eyes, nose, and mouth with pepper

spray (Doc. 1, p. 11). McGhee and Lee then entered the cell and untied Morris, handcuffed

him and made him lie on his stomach (Id.). While he was on his stomach, one of the officers

pulled Morris’s pants down and inserted an object into his rectum (Id.). Morris screamed for

the officers to stop (Id.). Lee and McGhee then took Morris to the healthcare unit (Id.).

       On March 9, 2018, Defendants Lee, Lindenberg, and McGhee filed a motion for

summary judgment on the basis that Morris failed to exhaust his administrative remedies

before bringing suit against them (Docs. 24 and 25). On March 29, 2018, Morris filed a

“Renewal of Rebuttal for Exhausting Administrative Remedies” (Doc. 28). In that filing, he

appears to seek renewal of a “rebuttal” filed on February 23, 2018, which was stricken by the

Court as premature (See Doc. 22). In that “rebuttal,” Morris addressed the issue of whether

he exhausted his administrative remedies (Doc. 21). On May 29, 2018, Magistrate Judge

Wilkerson held a hearing on the motion pursuant to Pavey v. Conley, 544 F.3d 737 (7th Cir.

2008) (Doc. 36).

       On July 18, 2018, Magistrate Judge Wilkerson issued the Report and Recommendation




                                         Page 2 of 4
currently before the Court (Doc. 39). The Report and Recommendation accurately states the

nature of the evidence presented on the issue of exhaustion, as well as the applicable law and

the requirements of the administrative process.

       Where timely objections are filed, this Court must undertake a de novo review of the

Report and Recommendation. 28 U.S.C. 636(b)(1)(B), (C); FED. R. CIV. P. 72(b); SDIL-LR

73.1(b); Harper v. City of Chicago Heights, 824 F. Supp. 786, 788 (N.D. Ill. 1993); see also Govas v.

Chalmers, 965 F.2d 298, 301 (7th Cir. 1992). The Court may accept, reject or modify the

magistrate judge’s recommended decision. Harper, 824 F. Supp. at 788. In making this

determination, the Court must look at all of the evidence contained in the record and give

“fresh consideration to those issues to which specific objections have been made.” Id., quoting

12 Charles Alan Wright et al., Federal Practice and Procedure 3076.8, at p. 55 (1st ed. 1973) (1992

Pocket Part).

       Where neither timely nor specific objections to the Report and Recommendation are

made, pursuant to 28 U.S.C. 636(b), however, this Court need not conduct a de novo review

of the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140 (1985). While a de novo

review is not required here, the Court has considered the evidence and fully agrees with the

findings, analysis, and conclusions of Magistrate Judge Wilkerson.

       The Court agrees with Magistrate Judge Wilkerson that Morris has exhausted his

administrative remedies. Magistrate Judge Wilkerson determined that Morris is seriously

mentally ill, and he had questions about Morris’s understanding of the grievance process, as

well as his ability to follow that procedure at the relevant time. Magistrate Judge Wilkerson

also found that Morris was credible in his assertion that he submitted a grievance to a

grievance officer May 2, 2017, and he received no response. He also found it plausible from




                                            Page 3 of 4
Morris’s testimony that he submitted the grievance simultaneously to the Administrative

Review Board and the Warden. The Court agrees that the grievance process was rendered

unavailable and thus Morris is deemed to have exhausted his administrative remedies.

       For these reasons, the Court ADOPTS Magistrate Judge Wilkerson’s Report and

Recommendation (Doc. 39) and DENIES the Motion for Summary Judgment (Doc. 24) filed

by Defendants Lee, Lindenberg, and McGhee. The Clerk of Court is DIRECTED to update

Defendants’ names as set forth in footnote 1.

       IT IS SO ORDERED.

       DATED: October 3, 2018


                                                ____________________________
                                                NANCY J. ROSENSTENGEL
                                                United States District Judge




                                        Page 4 of 4
